                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

HOPE EBEH,

      Plaintiff,
v.                                              Case No. 8:19-cv-1859-T-60AAS

FLORIDA DEPARTMENT OF
REVENUE, et al.,

      Defendants.
                                 /

       ORDER ADOPTING REPORT AND RECOMMENDATION

      This matter is before the Court on consideration of the report and

recommendation of Amanda Arnold Sansone, United States Magistrate

Judge, entered on October 3, 2019. (Doc. # 13). Judge Sansone recommends

that Plaintiff’s complaint be dismissed for lack of subject matter jurisdiction.

On October 16, 2019, Plaintiff filed objections to the report and

recommendation. (Doc. # 14). Defendants have not yet appeared in this case

and therefore did not respond to the motion or objection, and the time to

respond has expired.

      Under the Federal Magistrates Act, Congress vested Article III judges

with the power to “designate a magistrate judge to hear and determine any

pretrial matter pending before the court,” subject to various exceptions. 28

U.S.C. § 636(b)(1)(A). The Act further vests magistrate judges with

authority to submit proposed findings of fact and recommendations for
disposition by an Article III judge. 28 U.S.C. § 636(b)(1)(B). After conducting

a careful and complete review of the findings and recommendations, a district

judge may accept, reject, or modify the magistrate judge’s report and

recommendation. 28 U.S.C. § 636(b)(1); Williams v. Wainwright, 681 F.2d 732

(11th Cir. 1982).

       In the absence of specific objections, there is no requirement that a

district judge review factual findings de novo. Garvey v. Vaughn, 993 F.2d

776, 779 n.9 (11th Cir. 1993). However, the district judge reviews legal

conclusions de novo, even in the absence of an objection. See Cooper-Houston

v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994); Castro Bobadilla v. Reno, 826

F. Supp. 1428, 1431-32 (S.D. Fla. 1993), aff’d, 28 F.3d 116 (11th Cir. 1994)

(table).

       Upon due consideration of the record, including Judge Sansone’s report

and recommendation, as well as Plaintiff’s objections, the Court overrules the

objections and adopts the report and recommendation. The Court agrees with

Judge Sansone’s well-reasoned factual findings and legal conclusions. The

report and recommendation thoughtfully addresses the issues presented, and

the objections do not provide a basis for rejecting the report and

recommendation. Consequently, Plaintiff’s claims are dismissed for lack of

subject matter jurisdiction.



                                       2
      It is therefore ORDERED, ADJUDGED, and DECREED:

(1)   Plaintiff’s objections to the report and recommendation (Doc. # 14) are

      OVERRULED.

(2)   The report and recommendation (Doc. # 13) is AFFIRMED and

      ADOPTED and INCORPORATED BY REFERENCE into this

      Order for all purposes, including appellate review.

(3)   Plaintiff’s claims are DISMISSED without prejudice for lack of subject

      matter jurisdiction to allow Plaintiff to pursue those claims in the

      appropriate forum, if he may do so in good faith.

(4)   The Clerk is directed to terminate all other pending motions and

      thereafter close this case.

      DONE and ORDERED in Chambers, in Tampa, Florida, this 24th

day of October, 2019.




                                      3
